     Case 2:21-cv-02230 Document 1 Filed 03/11/21 Page 1 of 5 Page ID #:1




 1 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 2 Grace W. Kang - State Bar No. 271260
      gkang@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Robinhood
 7 Financial LLC
 8
 9                        UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 TAYLOR THOMPSON, on behalf of             Case No. 21-2230
   himself and all other California
13 residents similarly situated,             [Los Angeles Superior Court
                                             Case No. 21STCV04909]
14               Plaintiff,
                                             NOTICE OF REMOVAL
15         vs.
                                             Action Filed: February 8, 2021
16 ROBINHOOD FINANCIAL LLC,
17               Defendant.
18
19
20
21
22
23
24
25
26
27
28

                                   NOTICE OF REMOVAL
     Case 2:21-cv-02230 Document 1 Filed 03/11/21 Page 2 of 5 Page ID #:2




 1 TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF, AND HIS
 2 ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that Defendant Robinhood Financial LLC
 4 (“Robinhood”) hereby removes the above-captioned action from the Superior Court
 5 of the State of California, County of Los Angeles, to the United States District Court
 6 for the Central District of California, Western Division. This removal is pursuant to
 7 15 U.S.C. §§ 77p(c), 78bb(f)(2) and 28 U.S.C. § 1446.
 8         In support of this Notice of Removal, Robinhood states the following:
 9 I.      STATEMENT OF JURISDICTION
10         1.    On February 8, 2021, Plaintiff filed a civil putative class action
11 Complaint entitled Taylor Thompson, et al. v. Robinhood Financial LLC, Case No.
12 21STCV04909, in the Superior Court of the State of California, County of Los
13 Angeles (the “State Court Action”). Robinhood was served with the summons and
14 Complaint on February 9, 2021. Attached hereto as Exhibit A are true and correct
15 copies of all process, pleadings, and orders served upon Robinhood in the State
16 Court Action.
17         2.    The action is removable to this Court under the Securities Litigation
18 Uniform Standards Act (“SLUSA”), 15 U.S.C. §§ 77p(c) and 78bb(f)(2), because it
19 is a covered class action based on state law and involves a covered security. See
20 Northstar Fin’l Advisors, Inc. v. Schwab Investments, 904 F.3d 821, 828-30 (9th
21 Cir. 2013) (holding that SLUSA “must be construed broadly” and that “plaintiffs
22 cannot avoid preclusion through artful pleading” (internal citation omitted));
23 Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1223 (9th Cir. 2009)
24 (explaining that “Congress’s purpose in enacting SLUSA was to channel securities
25 fraud litigation away from state-law class actions and into the federal courts”).
26         3.    Plaintiff alleges that Robinhood made untrue statements or omissions
27 of material fact in connection with the purchase or sale of covered securities, and
28 that Robinhood used or employed manipulative devices in connection with the

                                               2
                                      NOTICE OF REMOVAL
     Case 2:21-cv-02230 Document 1 Filed 03/11/21 Page 3 of 5 Page ID #:3




 1 purchase or sale of covered securities. See 15 U.S.C. §§ 77p(b) and 78bb(f)(1).
 2 Plaintiff alleges that Robinhood made “affirmative misrepresentations and material
 3 omissions regarding the services it would provide.” (Compl. ¶ 76.) Plaintiff alleges
 4 that the “information Defendant misrepresented and concealed would be and is
 5 material to reasonable consumers” and that “at no time did [Defendant] disclose that
 6 it would restrict trading for all of its customers without regard for the nature of the
 7 trading activity.” (Id. ¶ 77.) Plaintiff alleges that Robinhood’s “conduct,
 8 misrepresentations, and omissions have also impaired the competition within the
 9 market it was attempting to service.” (Id. ¶ 78.)
10         4.    Plaintiff alleges that he placed purchase orders with Robinhood for
11 stock in AMC Entertainment Holdings, Inc. (“AMC”). (Compl. ¶¶ 25-28.) Plaintiff
12 purports to bring claims on behalf of Robinhood customers “who placed a purchase
13 order with Robinhood for a BLOCKED STOCK but that order was not fulfilled.”
14 (Id. ¶ 32.) Plaintiff defines the term “BLOCKED STOCK” in Paragraph 2 of his
15 Complaint to mean eight specific stocks, one of which is AMC. (See id. ¶ 2.)
16         5.    This action is a “covered class action” under SLUSA because the
17 Complaint seeks to recover damages on behalf of more than 50 persons or
18 prospective class members, and the Complaint alleges that questions of law or fact
19 common to those persons or members of the prospective class, without reference to
20 issues of individualized reliance on an alleged misstatement or omission,
21 predominate over any questions affecting only individual persons or members. See
22 15 U.S.C. §§ 77p(f)(2)(A) and 78bb(f)(5)(B); (Compl. ¶ 32).
23         6.    This action involves a “covered security” as defined under SLUSA
24 because AMC and the other seven securities at issue in the Complaint (which
25 Plaintiff defines in Paragraph 2 as “BLOCKED STOCK”) were listed or authorized
26 for listing on the New York Stock Exchange at the time during which Plaintiff
27 alleges that the misrepresentations or omissions occurred. See 15 U.S.C.
28 §§ 77r(b)(1)(A) and 78bb(f)(5)(E); (Compl. ¶ 2).

                                               3
                                      NOTICE OF REMOVAL
     Case 2:21-cv-02230 Document 1 Filed 03/11/21 Page 4 of 5 Page ID #:4




 1 II.     TIMELINESS OF REMOVAL
 2         7.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed
 3 within thirty (30) days of service of the Complaint upon Robinhood. This Notice of
 4 Removal is thus timely filed in accordance with 28 U.S.C. § 1446(b).
 5 III.    PROCEDURAL REQUIREMENTS
 6         8.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,
 7 pleadings, and orders served upon Robinhood are attached as Exhibit A to this
 8 Notice of Removal.
 9         9.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is
10 being served upon Plaintiff’s counsel and a copy will be filed with the Clerk of the
11 Superior Court of California, County of Los Angeles.
12 IV.     DEFENSES
13         10.    By removing this action to the United States District Court for the
14 Central District of California, Western Division, Robinhood does not waive any
15 jurisdictional or other defenses that may be available to it, including, but not limited
16 to, lack of personal jurisdiction and/or improper venue.
17         WHEREFORE, Robinhood respectfully requests that the Court assume full
18 jurisdiction over this action as if Plaintiff originally filed the Complaint in this Court
19 and that the above-captioned action be removed from the Superior Court of the State
20 of California, County of Los Angeles, to this Court.
21
22
23
24
25
26
27
28

                                                4
                                       NOTICE OF REMOVAL
     Case 2:21-cv-02230 Document 1 Filed 03/11/21 Page 5 of 5 Page ID #:5




 1 DATED: March 11, 2021              Naeun Rim
                                      Grace W. Kang
 2
                                      Bird, Marella, Boxer, Wolpert, Nessim,
 3                                    Drooks, Lincenberg & Rhow, P.C.
 4
 5
                                      By:         /s/ Naeun Rim
 6
                                                        Naeun Rim
 7                                          Attorneys for Defendant Robinhood
 8                                          Financial LLC

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
                                   NOTICE OF REMOVAL
